Order filed, March 15, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00672-CV
                                 ____________

 CONNIE RANGE, TRUSTEE OF THE MARTHA RANGE TRUST D/B/A
 RELIANT ENGINEERING AND MACHINE, US AND SAMUEL RANGE,
                        Appellants

                                         V.

              CALVARY CHRISTIAN FELLOWSHIP, Appellee


                    On Appeal from the 234th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-09494


                                     ORDER

      On February 18, 2016, this court ordered the official court reporter, Norma
Duarte, to supplement the reporter’s record on or before March 9, 2016. The court
has not received a request to extend time for filing the record. The record has not
been filed with the court. Because the supplemental reporter’s records have not
been filed timely, we issue the following order.
      We order Norma Duarte, the official court reporter, to file, within 10 days
of the date of this order, the following:

      1. October 10, 2014 Pre-Trial Conference;

      2. September 8, 2014 Hearing on (1) Plaintiffs’ Motion to Strike
Defendant’s Amended Pleadings, and (2) Defendant’s Motion to Compel; and

      3. June 16, 2014 Hearing on Plaintiffs’ Motion to Disqualify Defendant’s
Counsel.



                                    PER CURIAM